BOGGS, Chief Judge.
Four women, Deborah Chandler, Kem Collins, Mary Cox, and Gina Morris, appeal the district court’s grant of summary judgment for their employer, Vulcan Material Company (“Vulcan”). The plaintiffs had sued Vulcan for sex discrimination in training and promotion and creation of a sexually hostile work environment, in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2(a)(l), breach of a previous settlement agreement, and related state law torts of intentional outrageous conduct and infliction of severe emotional distress. Collins, the only one of the plaintiffs no longer employed with Vulcan, also sued for retaliatory discharge, in violation of Title VII. The district court granted summary judgment on the state claims for failure to allege conduct sufficiently extreme to meet the legal standard of the state law torts. The district court dismissed the Title VII claims on both procedural and substantive grounds. We affirm the judgment of the district court.
I
Vulcan operates a large limestone quarry in Grand Rivers, Kentucky, known as Reed Quarry. On this 2500-acre site, Vulcan employs about 277 workers, 219 of whom are hourly workers, most of whom, in turn, have the entry-level position of truck driver. The remaining hourly workers have more skilled positions, such as plant operator or bin puller, and are paid at a somewhat higher rate. As these positions are considered more desirable, are fewer in number, and have a low turnover rate, any opening for a skilled position brings numerous internal applications. But as these positions also require training and Vulcan only trains its own entry-level workers as opportunity permits, Vulcan still often has to hire outside the company. These facts combine to render internal training a highly desired prerequisite for promotion among Vulcan’s unskilled workers.
All four plaintiffs were entry-level employees at Vulcan: Chandler and Cox had worked since 1992, Collins since 1996, and Morris since 1997. On October 22, 1997, a different Vulcan employee, Teri Johnson, filed suit against Vulcan alleging sex discrimination in assignment of training opportunities. During the pendency of that suit, Chandler and Collins filed related complaints with the EEOC. That lawsuit was eventually settled based on complainants’ receipt of cash, their withdrawal of the EEOC complaints, and Vulcan’s com*540mitment to offering complainants supplementary training. Both Chandler and Collins received training under this commitment.
On October 1, 1999, plaintiffs filed this action in the United States District Court for the Western District of Kentucky. During January 2000, more than three months later, the plaintiffs filed EEOC complaints. On February 15, the plaintiffs filed an initial disclosure under Fed. R.Civ.P. 26(a)(1)(B) stating that each of the plaintiffs had received a right-to-sue letter. On May 12, seven months after the filing of the suit and three months after the plaintiffs’ claimed possession of the letters, the EEOC in fact issued the letters, but the plaintiffs did not submit them for the record. On December 15, Vulcan moved for summary judgment on the grounds, inter alia, that the plaintiffs had failed to obtain an EEOC right-to-sue letter before initiating their action. On March 5, 2001, the district court granted summary judgment to Vulcan on the sex discrimination charges on the grounds that “there is nothing in the record to indicate that Plaintiffs have received a ‘right to sue’ letter from the EEOC,” on Collins’ retaliation charge for failure to make a prima facie case, and on the state law charges for failing to allege facts sufficient to sustain them. On March 14, the plaintiffs moved to alter or amend the judgment, under Fed.R.Civ.P. 59, for the first time presenting the ten-month-old right-to-sue letters, but the district court denied reconsideration. Before this court now is the plaintiffs’ timely appeal of the summary judgment against them.
II
Before turning to the underlying merits of this appeal, we must first make note of counsel’s dishonesty towards the district court. On February 15, 2000, counsel submitted a disclosure as required by Fed. R.Civ.P. 26(a) and the district court filed that the disclosure in the record. Parties must initially disclose, without awaiting a discovery request, “a copy of, or a description by category and location of, all documents, data compilations, and tangible things that are in the possession, custody or control of the party and that the disclosing party may use to support its claims or defenses.” Fed.R.Civ.P. 26(a)(1)(C). Among the documents that plaintiffs listed are items 27 through 30, right-to-sue letters for each of the plaintiffs. However, the EEOC only issued these right-to-sue letters on May 12, almost three months later. The stated disclosure by plaintiffs’ counsel that the letters were in his “possession, custody or control” on February 15 was false.
Counsel who lie to the district court are subject to sanctions.
By representing to the court (whether by signing, filing, submitting, or later advocating) a pleading, written motion, or other paper, an attorney ... is certifying that to the best of the person’s knowledge, information and belief, formed after an inquiry reasonable under the circumstances ... the allegations or other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery.
Fed.R.Civ.P. 11(b)(3).
If, after notice and a reasonable opportunity to respond, the court determines that subdivision (b) has been violated, the court may, subject to conditions stated below, impose an appropriate sanction upon the attorneys, law firms, or parties that have violated subdivision (b) or are responsible for the violation.
Fed.R.Civ.P. 11(c).
However, this court does not have the authority to impose such sanctions, be*541cause Rule 11 does not apply to papers filed here. See Webster v. Sowders, 846 F.2d 1032, 1040 (6th Cir.1988). Also, counsel did not explicitly perpetuate this dishonesty in the appellate proceedings. Rather, at oral argument, counsel confessed its error, but did not offer any regrets, excuses, or explanation. Therefore, counsel’s lack of integrity will have to go without sanction here.
Ill
The district court dismissed the sex discrimination claims on the basis that without EEOC right-to-sue letters in the record, it was without jurisdiction to entertain them. In response, plaintiffs submitted the right-to-sue letters, which in fact had been their possession for ten months, and moved to reconsider the grant of summary judgment. However, the court declined to do so because the right-to-sue letters had been in the plaintiff’s possession at the time of summary judgment and hence were not newly discovered evidence.
We considered a nearly identical factual situation in Parry v. Mohawk Motors of Michigan, 236 F.3d 299 (6th Cir.2000):
[Although Plaintiff did not apprise the district court of his right-to-sue letter until his motion for reconsideration, Plaintiff had in fact received the right-to-sue letter prior to the district court’s order granting summary judgment.... [Tjhere is no jurisdictional defect and no evidence that Defendants suffered any prejudice from Plaintiffs failure to initially satisfy this condition precedent, a defect he later cured. We therefore think it would be unduly harsh, under these circumstances, to deny Plaintiff his day in court as to his ADA claim; accordingly, we conclude that the district court improperly dismissed Plaintiffs claim on that basis.
Id. at 310 (6th Cir.2000) (citing Portis v. Ohio, 141 F.3d 632 (6th Cir.1998)) (footnotes and internal citations omitted). Here, as in Parry, the plaintiffs only filed EEOC charges after filing suit. Here, as in Parry, the plaintiffs had in their possession the right-to-sue letters at the time the defendant moved for summary judgment for lack of the letters, but failed to introduce them into the record. Here, as in Parry, the plaintiffs then introduced the letters and timely moved for reconsideration of the summary judgment. Here, as in Parry, the defendant was not prejudiced by the plaintiffs’ lack of diligence, as demonstrated at oral argument by the inability of defendant’s counsel to articulate any such prejudice. Therefore the district court here, as in Parry, erred in denying the motion for reconsideration when it was provided with the letters.
Having found the district court’s grounds for dismissal to be in error, we could merely vacate the dismissal and remand. “However, it is well settled that this court may affirm a district court’s decision on any grounds supported by the record.” Peterson Novelties v. City of Berkley, 305 F.3d 386, 394 (6th Cir.2002) (citing Russ’ Kwik Car Wash. v. Marathon Petroleum Co., 772 F.2d 214. 216 (6th Cir.1985)). With this in mind, we affirm the district court’s judgment on other grounds.
Plaintiffs appellate brief, even if we give it the level of liberal construction usually reserved for pro se pleadings, see Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir.1999), contains only a single claim: that Vulcan discriminated against plaintiffs in the award of promotions and training opportunities on the basis of their gender.
To make out a prima facie failure to promote case the plaintiff must show that she belongs to a protected group, that she was qualified for and applied for a promotion, that she was considered *542for and denied the promotion, and that other employees of similar qualifications who were not members of the protected group were indeed promoted at the time the plaintiffs request for promotion was denied.
Laderach v. U-Haul of Northwestern Ohio, 207 F.3d 825 (6th Cir.2000) (quoting Brown v. Tennessee, 693 F.2d 600, 603 (6th Cir.1982)).
While plaintiffs brief is replete with vague generalities, eonelusory allegations, and dubious statistics, it identifies only a single specific instance in which any of the plaintiffs was denied a promotion or training opportunity, and even that only glancingly in a quotation from Chandler’s deposition: Chandler’s bid for promotion to equipment operator-2, a position that went to a male co-worker instead. Assuming arguendo that Chandler was qualified for this promotion, she still fails to make her prima facie case, because, as Chandler herself admitted, the male co-worker was better qualified in terms of seniority and experience. Hence, the male co-worker did not have similar qualifications. Therefore plaintiffs failed to identify a single instance of conduct by Vulcan that could give rise even to a prima facie case of gender discrimination.
The district court also dismissed the plaintiffs’ breach of contract, retaliatory discharge, sexually hostile work environment, and state law tort claims. Apart from stating without argument that summary judgment should not have been granted, plaintiffs’ counsel provided no reason, either in the briefs or at oral argument, why the district court erred. These issues are hence waived. See Buziashvili v. Inman, 106 F.3d 709, 718-19 (6th Cir.1997); Priddy v. Edelman, 883 F.2d 438, 446 (6th Cir.1989). We therefore affirm the district court’s dismissal of these claims.
IV
For the foregoing reasons, we AFFIRM the judgment of the district court.